                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

Case No.        CV 19-5503-DMG (KS)                                         Date: July 8, 2019
Title       Brandon Che Lee v. Warden et al




Present: The Honorable:      Karen L. Stevenson, United States Magistrate Judge


                   Gay Roberson                                             N/A
                   Deputy Clerk                                   Court Reporter / Recorder

        Attorneys Present for Plaintiffs:                  Attorneys Present for Defendants:

Proceedings: (IN CHAMBERS) ORDER TO SHOW CAUSE RE: DISMISSAL

         On June 24, 2019, Plaintiff, a federal prisoner proceeding pro se, filed a “criminal
complaint.” (Dkt. No. 1.) The complaint does not identify the relief Plaintiff seeks or the laws or
constitutional provisions that Plaintiff believes have been violated. (See generally id.) Plaintiff
states that he is suing the Warden at the Federal Correctional Institute – Terminal Island (“FCI-
TI”) and “Trust Fund, Administrator of the Kitchen, Staff Montoya, Kitchen Staff Williamson,
Staff Paige, all of the kitchen staff, female staff, Staff Williams, Metz, Kitchen Staff Johnson, and
all of the staff who included in the complaint.” (Id.) (errors and redundancies in original). The
vast majority of the allegations contained in the six-page concern fellow inmates either poisoning
Plaintiff’s food or “fumbl[ing] [their] penis[es]” in front of him as well as automated phone
messages that Plaintiff received when he tried to call relatives. (Id.)

         Private individuals like Plaintiff may not prosecute crimes in civil actions. See Linda R.S.
v. Richard D., 410 U.S. 614, 619 (1973) (“[A] private citizen lacks a judicially cognizable interest
in the prosecution or nonprosecution of another.”); see also Machin v. Costas, No. CIV 09-444
IEG WVG, 2009 WL 3839325, at *10 (S.D. Cal. Nov. 16, 2009) (“there is no question that Plaintiff
has no private cause of action for violations of state criminal laws under § 1983”). Further, because
it is unclear from the Complaint whom Plaintiff is suing, the number of claims he is asserting, and
the factual and legal basis for those claims, the Complaint violates Rule 8 of the Federal Rules of
Civil Procedure and is subject to dismissal for failure to state a claim upon which relief can be
granted. See FED. R. CIV. P. 8; United States ex rel. Cafasso v. Gen. Dynamics C4 Sys., Inc., 637
F.3d 1047, 1059 (9th Cir. 2011) (complaint violates Rules 8 if a defendant would have difficulty
understanding and responding to it); see also 28 U.S.C. § 1915A(b) (Congress requires district



CV-90 (03/15)                           Civil Minutes – General                               Page 1 of 2
                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES – GENERAL

Case No.        CV 19-5503-DMG (KS)                                                    Date: July 8, 2019
Title         Brandon Che Lee v. Warden et al


courts to dismiss civil rights complaints brought by prisoners if the court determines that the
complaint, or any portion thereof, fails to state a claim upon which relief can be granted).

        Also on June 24, 2019, the Court notified Plaintiff that he had failed to pay the filing fee
and had not filed a request to proceed in forma pauperis. (Dkt. No. 2.) Two weeks have now
passed, and Plaintiff has not responded to the Court’s notification. Accordingly, because Plaintiff
has neither paid the filing fee nor obtained authorization to proceed without prepayment of the fee,
IT IS HEREBY ORDERED that Plaintiff shall show cause, no later than July 29, 2019, why
the action should not be dismissed.

         To that end, the Clerk is directed to send Plaintiff a copy of the Central District’s civil
rights complaint form (CV-66) and a copy of the Central District’s form Request to Proceed
Without Prepayment of Filing Fees with Declaration in Support (CV-60P). To discharge this
Order and proceed with his case, Plaintiff must either: (1) pay the $400 filing fee in full; or
(2) file the completed forms, and the necessary documentation, with the Court on or before
the July 29, 2019 deadline.

       Plaintiff’s failure to timely comply with this Order will result in a recommendation
of dismissal of his case.1

         IT IS SO ORDERED.




                                                                                                                  :
                                                                            Initials of Preparer         gr



1
         This is Plaintiff’s fourth lawsuit involving the same set of allegations that he has filed in this Court in the
past year. See Brandon Che Lee v. Unknown, No. 2:18-cv-09828-DMG-KS (Mar. 5, 2019); Brandon Che Lee v.
Warden et al, No. 2:19-cv-02811-DMG-KS (Jun. 17, 2019); Brandon Che Lee v. Warden et al, No. 2:19-cv-04865-
DMG-KS. In all of these prior cases, Plaintiff did not pay the filing fee or request to proceed in forma pauperis. Two
of these prior cases have been dismissed, and the Court has issued an Order to Show Cause re: Dismissal in the third.


CV-90 (03/15)                                  Civil Minutes – General                                        Page 2 of 2
